Citation Nr: 0011227	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1980, and from July 1981 to July 1992.

This appeal stems from a May 1993 rating decision of the RO 
that denied entitlement to a compensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss.

The Board of Veterans' Appeals (Board) remanded this case in 
February 1996 for additional development, which included 
having the veteran examined and obtaining a private medical 
report.  The Board finds that the necessary development has 
been completed for the purposes of rating this disability, 
and that additional development is unnecessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Recent audiological evidence has shown an average hearing 
threshold in the both ears at 35 decibels; speech recognition 
has recently been demonstrated to be 96 percent in the right 
ear, and 100 percent in the left.

3.  The current and former regulations were applied by the RO 
to veteran's claim; on the facts of this case, neither set of 
regulations favors his claim more than the other.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
6100 (1998 and 1999); VAOPGCPREC 2-3000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

A December 1988 Medical Board report reveals that the veteran 
reportedly had had a "profile" for his bilateral hearing 
loss since 1975.  A March 1976 service medical record reveals 
a diagnosis of bilateral high frequency sensorineural hearing 
loss.  The May 1992 retirement examination report contains 
the results of an audiogram, where hearing thresholds, in 
decibels, were as follows for certain frequencies:




HERTZ



1000
2000
3000
4000
RIGHT
5
20
50
45
LEFT
5
10
35
40

The March 1993 private audiogram, obtained on remand, 
revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
55
55
LEFT
10
15
40
55

At a December 1993 hearing before the Board, the veteran 
testified about his inservice noise exposure, and to his more 
recent difficulties with hearing phone conversations and 
people speaking to him directly.

The veteran's hearing was most recently examined by VA in 
August 1999.  Results, in decibels, for various pure tone 
thresholds, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
50
50
LEFT
15
25
50
50

The average pure tone threshold for each ear was 35 decibels.  
Speech recognition was 96 percent for the right ear, and 100 
percent for the left.

The veteran's bilateral hearing loss is currently evaluated 
as being noncompensable under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 6100.  Pursuant to 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100, disability evaluations of 
hearing loss are determined by applying the pure tone decibel 
loss (threshold) averages from 1000 to 4000 hertz and speech 
discrimination scores to tables contained in those 
regulations that, based upon Roman numeral designations, 
provide a percentage disability.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6100-6110 (1998) (formerly designating 
several different diagnostic codes for various levels of 
hearing loss).

During the pendency of this claim, the regulations pertaining 
to evaluating hearing loss were changed.  64 Fed. Reg. 25202-
210 (1999).  Effective June 10, 1999, the new regulations 
provide, in pertinent part, that when the pure tone threshold 
at each of the four specified frequencies: 1000, 2000, 3000, 
and 4000 hertz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  Previously, under the former regulations, 
application of Table VIa was only permitted with a 
certification, under special circumstances, by the chief of a 
VA audiology clinic.  38 C.F.R. § 4.85 (c) (1998).  The 
current regulations allow adjudicators to decide or 
"certify" whether use of the speech discrimination test is 
inappropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
38 C.F.R. § 4.86, as discussed supra.  38 C.F.R. § 4.85(c) 
(1999).

In the September 1999 supplemental statement of the case the 
RO apparently applied the new regulations to the veteran's 
claim.  Moreover, the Board finds that, based on the facts in 
this case, the new regulations objectively do not favor the 
veteran's claim any more than the former ones.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92; 
see generally, VAOPGCPREC 11-97 (regarding whether initial RO 
adjudication is necessary with respect to claims involving 
the rating of mental disorders); VAOPGCPREC 3-2000.  No 
evidence of record shows that the veteran's hearing loss has 
even come close to meeting the new criteria that allow for 
the application of Table VIa, and even if Table VIa is 
utilized, a higher rating is unavailable based upon the 
designations contained therein.  Therefore, the new criteria 
cannot provide for a higher rating versus the former 
criteria.  Tables VI and VII are identical under the new and 
former regulations, in all pertinent respects, and thus shall 
be applied to the evidence of record.

The most recent VA audiological examination shows that each 
ear had an average pure tone threshold of 35 decibels.  
Speech recognition was 96 percent for the right ear, and 100 
percent for the left.  These results translate to a "I" for 
each ear, under both the current and former rating criteria.  
Table VI.  This designation merits only a noncompensable 
rating under either set of regulations.  Table VII.

Similarly, other hearing tests yield noncompensable results; 
no hearing test of record shows that a compensable rating has 
ever been warranted.

In reaching its decision, the Board has considered the 
complete history of the veteran's bilateral hearing loss, as 
well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2.  Although the most recent VA 
examination did not explicitly explore the effect the 
disability may have on the veteran's earning capacity, a 
review of the claims file reveals no evidence that would aid 
the veteran's claim in this respect.  The schedular criteria 
are objectively applied, as described supra, and there is no 
margin for consideration of any additional factors in this 
case that would provide a higher rating.  Further, the Board 
finds that in this case the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the service-connected bilateral hearing loss has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criteria 
for an evaluation greater than that assigned have not been 
met or approximated as explained above.  38 C.F.R. § 4.7.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


